                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

        Kenneth Kelly DuVall,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:18-cv-00108-FDW
                                       )
                 vs.                   )
                                       )
          Carlos Hernandez ,           )
              Defendant.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 1, 2019 Order.

                                               April 1, 2019
